Case 19-81211-CRJ13   Doc 14    Filed 04/22/19 Entered 04/22/19 16:49:51   Desc Main
                               Document     Page 1 of 8
Case 19-81211-CRJ13   Doc 14    Filed 04/22/19 Entered 04/22/19 16:49:51   Desc Main
                               Document     Page 2 of 8
Case 19-81211-CRJ13   Doc 14    Filed 04/22/19 Entered 04/22/19 16:49:51   Desc Main
                               Document     Page 3 of 8
Case 19-81211-CRJ13   Doc 14    Filed 04/22/19 Entered 04/22/19 16:49:51   Desc Main
                               Document     Page 4 of 8
Case 19-81211-CRJ13   Doc 14    Filed 04/22/19 Entered 04/22/19 16:49:51   Desc Main
                               Document     Page 5 of 8
Case 19-81211-CRJ13   Doc 14    Filed 04/22/19 Entered 04/22/19 16:49:51   Desc Main
                               Document     Page 6 of 8
Case 19-81211-CRJ13   Doc 14    Filed 04/22/19 Entered 04/22/19 16:49:51   Desc Main
                               Document     Page 7 of 8
Case 19-81211-CRJ13   Doc 14    Filed 04/22/19 Entered 04/22/19 16:49:51   Desc Main
                               Document     Page 8 of 8
